Title: [March 1759]
From: Adams, John
To: 



      March 14. 1759.
      
      
       Reputation ought to be the perpetual subject of my Thoughts, and Aim of my Behaviour. How shall I gain a Reputation! How shall I Spread an Opinion of myself as a Lawyer of distinguished Genius, Learning, and Virtue. Shall I make frequent Visits in the Neighbourhood and converse familiarly with Men, Women and Children in their own Style, on the common Tittletattle of the Town, and the ordinary Concerns of a family, and so take every fair opportunity of shewing my Knowledge in the Law? But this will require much Thought, and Time, and a very particular Knowledge of the Province Law, and common Matters, of which I know much less than I do of the Roman Law. This would take up too much Thought and Time and Province Law.
       Shall I endeavour to renew my Acquaintance with those young Gentlemen in Boston who were at Colledge with me and to extend my Acquaintance among Merchants, Shop keepers, Tradesmen, &c. and mingle with the Crowd upon Change, and trapes the Town house floor, with one and another, in order to get a Character in Town. But this too will be a lingering method and will require more Art and Address, and Patience too than I am Master of.
       Shall I, by making Remarks, and proposing Questions to the Lawyers att the Bar, endeavour to get a great Character for Understanding and Learning with them. But this is slow and tedious, and will be ineffectual, for Envy, Jealousy, and self Intrest, will not suffer them to give a young fellow a free generous Character, especially me. Neither of these Projects will bear Examination, will avail.
       Shall I look out for a Cause to Speak to, and exert all the Soul and all the Body I own, to cut a flash, strike amazement, to catch the Vulgar? In short shall I walk a lingering, heavy Pace or shall I take one bold determined Leap into the Midst of some Cash and Business? That is the Question. A bold Push, a resolute attempt, a determined Enterprize, or a slow, silent, imperceptible creeping. Shall I creep or fly.
       Walked, this afternoon, along the side of the Bushy Pond. The Blackbirds were perched on the Trees round the Borders of the Pond, and singing. I saw a large flock of Crow Blackbirds alight on the Ground, in search of Grain or Worms, I suppose. The Birds that were behind were perpetually flying over the Heads of all the rest, and alighting in the front of the flock, so that each Bird was in the front and Rear by turns, and all were chattering. It looked like a hovering, half walking, half flying flock of Blackbirds. Soon after, they rose, and alighted on the neighbouring Apple Trees, chattering, and singing all the Time. At the same time, a Number of Crows were croaking, at a little distance on one side, and a wood Pecker and a blue bird were whistling, and cackling, at a little Distance on the other.—This is the first vernal scene I have observed this season. So many Birds of several different species, all singing, chattering, whistling, fluttering, flying, hopping, leaping, on the ground, in the Air, and on the Trees, was a very pleasant Amuzement to me. It is very pleasant to see and hear the flocks of Birds, at their first Appearance in the Spring. The Ground looks naked, and lifeless yet. The Colour of the Ground, before the green rises upp, is pale, lifeless, dead. There is very little beauty in the face of the Earth now, but the Vegetables will soon spring fresh and green, and young and sprightly Grass, and flowers, and Roses, will appear on the Ground, buds, blossoms, leaves on the Trees, and 100 species of Birds, flying in Air, alighting on the Ground and on Trees, herds of Cattle, Sheep, horses, grazing and lowing in the Pastures. Oh Nature! how bright and beautiful thou art.
       Means not but blunders round about a meaning.
       M. has a very confused, blundering Way of asking Questions. She never knows distinctly what she is after, but asks at Random, any Thing, and has a difficulty in recollecting the Names of Things. The Names of Things dont flow naturally into My Mind, when I have occasion to use them. I had the Idea of the General Court in my Mind when I said to Otis, the Judges had some important Business to do in &c., but the Words General Court did not arise with the Idea and therefore Otis thought I made a silly Speech. My Aunt Cunningham has the same difficulty, recollecting Words and Ideas too, especially, of Things that are sometime past. A slothful Memory, a slow, heavy Memory, in oposition to a quick prompt Memory.
       I read a letter from one in St.K. to one in P. concerning M. Chateleu going to this Coast. M. asks what is that. How confused is this Question? It wants much explanation and restriction, before an Answer can be given, for  she ask, who is that letter from or who to, or what Place from or to, or what about, and what Place was Chateleu going to. She knows not what she asks. Tis owing to the Hurry and Impatience of Thought—which is the fault of us all.
       Common People are not incapable of discerning the Motives and Springs of Words and Actions.
      
      
       
        
   
   This and the following detached entry may have been written any day between 14 and 17 or 18 March.


       
       
        
   
   Doubtless a quotation.


       
       
        
   
   Presumably JA’s mother.


       
       
        
   
   Elizabeth Boylston, sister of JA’s mother, married James Cunningham in 1742 (Boston Record Commissioners, 28th ReportCity of Boston, Record Commissioners, Reports, Boston, 1876–1909; 39 vols., p. 240).


       
       
        
   
   An extract of the letter in question, dated 9 Jan., was printed in the Boston Post Boy, 12 March 1759. It was from Jamaica, not St. Kitts, was addressed to a gentleman in Philadelphia, and reported the arrival in the West Indies of the French naval commander Chateleau and his intention to raid Delaware Bay.


       
       
        
   
   This passage is obscure. Perhaps JA meant to write: “for should she not ask ...?”


       
      
      

      March 18 i.e. 19. Monday
      
      
       This whole Day is dedicated to walking, riding, talk, &c. No Reading to day.
       Twas Avarice, not Compassion that induced  to pass the last Court. He was afraid that Pen would be provoked to appeal both to the Superior Court if he put both in suit, and so keep him out of his Money for 6 or 8 months. 6 months without Interest. Tis fear of loosing the Interest upon Interest that induces him to pass this Court.—Oh Love of Money!—oh, Avarice, disguised under the shew of Compassion!
       I feel vexed, fretted, chafed, the Thought of no Business mortifies, stings me. I feel angry, vexed with my Uncle Field, &c. But Let me banish these Fears. Let me assume a Fortitude, a Greatness of Mind.
       In such a gradual ascent to fame and fortune, and Business, the Pleasure that they give will be imperceptible, but by a bold, sudden rise, I shall feel all the Joys of each at once. Have I Genius and Resolution and Health enough for such an attchievement?
       
        Oh but a Wit can study in the Streets
        and raise his mind above the Mob he meets.
       
       Who can study in Boston Streets. I am unable to observe the various Objects, that I meet, with sufficient Precision. My Eyes are so diverted with Chimney Sweeps, Carriers of Wood, Merchants, Ladies, Priests, Carts, Horses, Oxen, Coaches, Market men and Women, Soldiers, Sailors, and my Ears with the Rattle Gabble of them all that I cant think long enough in the Street upon any one Thing to start and pursue a Thought. I cant raise my mind above this mob Croud of Men, Women, Beasts and Carriages, to think steadily. My Attention is sollicited every moment by some new object of sight, or some new sound. A Coach, Cart, a Lady or a Priest, may at any Time, by breaking a Couplet, disconcert a whole Page of excellent Thoughts.
       What is meant by a nodding Beam, and pig of Lead. He means that his Attention is necessary to preserve his Life and Limbs, as he walks the streets, for Sheets of Lead may fall from the Roofs of Houses. I know of no nodding Beam, except at the Hay Market.
       Shybeares Dedication is in a strain of ironical, Humorous Satyr. He reasons as warmly and positively as if in earnest in his favour, but his Reasoning is so manifestly weak and in some places ambiguous that every Reader knows his true Intention. This System of Religion is indeed new. Religious Institutions are mere means of increasing and preserving Piety and Virtue in the World, and any Thing, that will produce public and private advantages on the Happiness and Morals of a Nation, however repugnant to common sense, as Transubstantiation e.g. is true.
      
      
       
        
   
   Monday fell on 19, not 18, March 1759. Some of the detached entries that follow may extend into April, since the next entry dated by JA is that of 8 April.


       
       
        
   
   Name (probably an initial) either omitted by JA or lost in the frayed margin.


       
       
        
   
   This name is more or less conjectural.


       
       
        
   
   The Fields were neighbors but not close relatives of the Adamses, and JA evidently uses the term “Uncle” in a loose sense.


       
       
        
   
   This word, written between the lines, was probably intended to replace the preceding word, not crossed out.


       
       
        
   
   From Pope, The Second Epistle of the Second Book of Horace, from which the couplet at the head of this paragraph is also taken: “And then a nodding beam, or pig of lead, / God knows, may hurt the very ablest head.”


       
       
        
   
   The reference is to John Shebbeare’s Letters on the English Nation, which satirizes the first Duke of Newcastle; see 19 Oct. 1758, above.


       
      
     